Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “control surface” in claims 3-5 and 12-13 is used by the claim to mean “surface,” while the accepted meaning is “a moveable airfoil designed to change the altitude of an aircraft” (see Merriam-Webster).  The element shown in the instant application is a surface of the nacelle, which does not change the altitude of the aircraft.  The term is indefinite because the specification does not clearly redefine the term.
Claims 7 and 14 recite “a fuel flow”.  It is unclear if this refers to the “a fuel flow” recited in respective base claims 1 and 10 or if these represent second fuel flows.  Clarification is required.
Claim limitation “default device” in claims 4 and 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification nominally recites the default device when reiterating the claims and only once in paragraph 45: “As appreciated, if another system is utilized, a suitable default device would be provided to maintain limited 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
Claim 15 recites “a fuel pump” in the preamble and later “a main fuel pump”.  It is unclear if these refer to the same element or different elements.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Incerpi et al. (US 2017/0284351).
Regarding claim 1, Incerpi discloses a fuel system (Figure 3) for a gas turbine engine (Figure 1) comprising: 
a first electric motor (52); 
a main fuel pump (28) driven by the first electric motor to provide a fuel flow (paragraph 13); 

a first motor controller (68) governing operation of the first electric motor (when switch 72 is closed); 
a second motor controller (70) governing operation of the second electric motor (when switch 74 is closed), wherein the second motor controller is operable to control operation of the first electric motor in response the first motor controller being incapable of governing operation of the first electric motor (when switch 78 is closed).   
Regarding claim 2, Incerpi discloses a control system controlling operation of the first motor controller and the second motor controller and switching of the second motor controller to control operation of the first electric motor (paragraph 40 describes the engine control system controlling the switching between the first and second motor controllers).  
Regarding claim 8, Incerpi discloses wherein the first electric motor drives the main fuel pump at a speed that varies to tailor the fuel flow to an engine operating condition (paragraphs 2 and 3 describe the gas turbine engine demanding the variable speed of the motor throughout the operation of the gas turbine engine).  
Regarding claim 9, Incerpi discloses wherein the actuator comprises a component operable independent of the first electric motor (the oil pump, i.e. a component, is operable independent of the first electric motor when switch 74 is closed as shown in figure 4).  
Regarding claim 10, Incerpi discloses a gas turbine engine (Figure 1) comprising: 
a fan rotatable (13) within a fan nacelle (21); 

a fuel system (Figure 3) including a main fuel pump (28) driven by the first electric motor (52) to provide a fuel flow (paragraph 13), wherein the first electric motor drives the main fuel pump at a speed that varies to tailor the fuel flow to an engine operating condition (paragraphs 2 and 3 describe the gas turbine engine demanding the variable speed of the motor throughout the operation of the gas turbine engine); 
an actuator (Merriam-Webster defines actuator as “a mechanical device for moving or controlling something, here the oil pump 30 moves and controls the opening through which the oil flows) operable by a second electric motor (54); and
a control system (paragraph 40 describes the engine control system controlling the switching between the first and second motor controllers) including a first motor controller (68) governing operation of the first electric motor (when switch 72 is closed) and a second motor controller (70) governing operation of the second electric motor (when switch 74 is closed), wherein the second motor controller is operable to control operation of the first electric motor in response the first motor controller being incapable of governing operation of the first electric motor (when switch 78 is closed).   
Regarding claim 11, Incerpi discloses wherein the control system controls operation of the first motor controller and the second motor controller and switching of the second motor controller to control operation of the first electric motor (paragraph 40 describes the engine control system controlling the switching between the first and second motor controllers).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Incerpi et al. (US 2017/0284351) in view of Burr et al. (US Patent 4,596,156).
Regarding claims 7 and 14, Incerpi discloses all the essential features of the claimed invention except a heat exchanger receiving a fuel flow from the main fuel pump for cooling flow from another system of the gas turbine engine.  
Burr teaches a heat exchanger (20) receiving a fuel flow (38) from the main fuel pump (36) for cooling flow from another system of the gas turbine engine (oil which flows along path 14).  
Therefore it would have been obvious to modify Incerpi to include a heat exchanger receiving a fuel flow from the main fuel pump for cooling flow from another system of the gas turbine engine in order to cool the oil as suggested and taught by Burr in col. 6, ll. 9-11.
Claims 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Incerpi et al. (US 2017/0284351) in view of Wang (US 2015/0330444).
Regarding claim 15, Incerpi discloses a method of controlling a fuel pump (28) for a gas turbine engine (Figure 1) comprising: 
generating a fuel flow (paragraph 13) with a main fuel pump (For purposes of examination this is assumed to be the same fuel pump recited in the preamble, 28) driven by a first electric motor (52), wherein operation of the first electric motor is governed by a first motor controller (68); and 

Incerpi is silent on the second electric motor being part of an electromagnetic actuator.
Wang teaches electromagnetic actuators may be utilized in gas turbine engines with electric motors (paragraph 15).
“[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
The claim would have been obvious because the substitution of one known element for another (in this case an electromagnetic actuator for the more generic actuator) would have yielded predictable results (here, actuation) to one having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Incerpi in view of Wang teaches the invention as claimed and described above.  Incerpi further teaches wherein the main fuel pump is driven by the first electric motor to vary the fuel flow to minimize excess fuel flow (paragraph 44 describes the main fuel pump 28 being operated variably in order to minimize excess supply of fuel).  
Regarding claim 18, Incerpi in view of Wang teaches the invention as claimed and described above.  Incerpi further teaches including engaging a default system (76) of the electromagnetic actuator (when incorporated into the system of Incerpi and Wang the actuator is Wang’s electromagnetic actuator) in response to the second motor controller being switched to control the first electric motor (paragraph 51 describes utilizing 76 when the second electric motor controller is being used for the first electric motor).  
Regarding claim 20, Incerpi in view of Wang teaches the invention as claimed and described above.  Incerpi further teaches wherein the default system is a default motor control (paragraph 51 describes 76 as the default motor control when the second electric motor controller is used to control the first electric motor) disposed at the second electric motor (see figure 3) for moving the second electric motor in a predefined default manner (paragraph 51 describes the fixed electrical drive 76 operating to provide a constant supply of oil sufficient to cover the maximum needs of the system, i.e. in a predefined default manner).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Incerpi et al. (US 2017/0284351) in view of Wang (US 2015/0330444), and further in view of Burr et al. (US Patent 4,596,156).
Regarding claim 17, Incerpi in view of Wang teach all the essential features of the claimed invention except including cooling a flow from another engine system with the fuel flow.  
Burr teaches including cooling a flow from another engine system (oil which flows along path 14) with the fuel flow (Fuel flow 38 cools oil along 14 in heat exchanger 20).  
.
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Incerpi et al. (US 2017/0284351) in view of Jones (US 2009/0100823).
Regarding claim 3 as best understood, Incerpi discloses all the essential features of the claimed invention except wherein the actuator comprises a control surface system for moving a control surface.  
Jones teaches an oil system (20) which controls the actuator (26) comprises a control surface system for moving a control surface (28). 
Therefore it would have been obvious to modify Incerpi to include wherein the actuator comprises a control surface system for moving a control surface in order to augment thrust as suggested and taught by Jones in paragraph 2.
Regarding claim 5 as best understood, Incerpi in view of Jones teaches the invention claimed and described above.  Incerpi further teaches wherein the control surface system includes a default motor control (paragraph 51 describes 76 as the default motor control when the second electric motor controller is used to control the first electric motor) that is operable to control the second electric motor in response to the second motor controller being utilized for the first electric motor (paragraph 51 describes the fixed electrical drive 76 operating to provide a constant supply of oil sufficient to cover the maximum needs of the system, i.e. in a predefined default manner).
Regarding claim 6 as best understood, Incerpi in view of Jones teaches the invention claimed and described above.  Incerpi further teaches wherein the default motor control is .  
Allowable Subject Matter
Claims 4, 12-13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, a fuel system for a gas turbine engine with first and second electric motors, first and second electric motor controllers, an actuator operable by the second electric motor and the actuator comprises a control surface system having a default device for moving a control surface to a default positon in response to the second motor controller being utilized to control the first electric motor as described by claims 4 and 12.  
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of controlling fuel for a gas turbine engine with first and second electric motors, first and second electric motor controllers, where the second electric motor controller controls the first electric motor and a mechanical device (a spring or functional equivalent thereof) controls the second electric motor by moving a portion of the electromagnetic actuator to a default position. 
Claims dependent thereon are objected to as allowable for at least the same reasons.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741